         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JACKIE B.,1                            )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1069-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 _____________________________________ )



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602, and

1614 of the Social Security Act, 42 U.S.C. §§ 1381a, and 1382c (hereinafter the Act).

Finding no error in the Administrative Law Judge’s (ALJ) evaluation of Dr.

Wunderlich’s medical opinion and assessment of Plaintiff’s mental limitations, the court

ORDERS that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 2 of 8




       Plaintiff protectively filed an application for SSI benefits on July 18, 2017. (R.

12). After exhausting administrative remedies before the Social Security Administration

(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in failing to include in the

residual functional capacity (RFC) he assessed certain mental limitations opined by Dr.

Wunderlich which Plaintiff alleges the ALJ found persuasive.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

                                             2
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 3 of 8




Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s RFC. 20 C.F.R. § 416.920(e). This assessment is

used at both step four and step five of the sequential evaluation process. Id.

                                             3
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 4 of 8




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Plaintiff claims the ALJ found Dr. Wunderlich’s opinion persuasive but failed to

include limitations opined by Dr. Wunderlich in the RFC he assessed and did not explain

his reasons for excluding them. (Pl. Br. 23). Specifically, Plaintiff argues the ALJ

omitted a limitation “in the ability to respond appropriately to usual work situations and

to changes in the routine work setting, and he failed to explain the omissions.” Id. She

argues, “The case law is clear that the ALJ must explain why he rejected some limitations

while adopting others, but the ALJ did not do so here.” Id. at 25 (citing Washington v.

Colvin, No. 13-1147-SAC, 2014 WL 4145547, at *3 (D. Kan. Aug. 19, 2014); Lodwick

v. Astrue, No. 10-1394-SAC, 2011 WL 6253799, at *4 (D. Kan. Dec. 13, 2011). Plaintiff

argues that the limitation opined is supported by the ALJ’s findings in his decision, by the

                                             4
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 5 of 8




record evidence, by Plaintiff’s testimony at the hearing, and by Plaintiff’s treatment

records. (Pl. Br. 26-28).

       Plaintiff argues the RFC for simple work assessed by the ALJ “does not

incorporate the limitations in the ability to respond to usual work situations or to changes

in a work setting.” Id. at 28. This is so in Plaintiff’s view because “the RFC does not

include any limitation in the area of adaptation.” Id.

       The Commissioner argues that the ALJ’s RFC for unskilled work is supported by

substantial evidence and “any moderate limitations Plaintiff may have in adaptation were

accounted for by the ALJ’s RFC of simple work with restricted social interaction and the

unskilled jobs he relied upon in finding Plaintiff not disabled.” (Comm’r Br. 13). He

argues that the ALJ’s evaluation of Dr. Wunderlich’s opinion was proper pursuant to the

Commissioner’s new regulations for evaluating medical source opinions and “the ALJ’s

RFC accounted for those limitations in adaptation supported by the record.” Id. at 16.

       In her Reply Brief, Plaintiff reiterates the argument from her brief and argues,

“what’s missing from the ALJ’s decision here is an explanation for how the limitation in

the ability to respond appropriately to usual work situations and to changes in the routine

work setting was accommodated in the ALJ’s RFC.” (Reply 3). She argues the ALJ

failed his duty “to ‘explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.’” Id. (quoting Soc. Sec.

Ruling (SSR) 96-8p, 1996 WL 374184, at *7).

       As the Commissioner’s Brief explains, there is a new regulatory framework for

considering medical evidence, including medical opinion evidence, which abrogated the

                                             5
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 6 of 8




treating physician rule and judicial precedent based upon application of that rule. Id. at

12 (citing Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.

Reg. 5,844-01, 2017 WL 168819 (SSA Jan. 18, 2017)). Moreover, contrary to the new

regulations, Plaintiff’s briefs treat the ALJ’s finding (that the various medical opinions

and prior administrative medical findings are persuasive or somewhat persuasive) the

same as if he were assigning a relative weight to the opinions under the old regulations.

Further, Plaintiff’s arguments rely on case law decided pursuant to the old regulations

without acknowledging the significant differences between the old regulations and the

new or explaining if, why, and how that case law remains applicable under the new

regulatory regime. E.g., Pl. Br. 24 (citing Barton v. Colvin, No. 15-1272-JWL, 2016 WL

5109933, at *2 (D.Kan. Sept. 20, 2016)); Pl. Br. 25 (citing Brown v. Comm’r of the Soc.

Sec. Admin., 245 F. Supp. 2d 1175, 1186-87 (D. Kan. 2003); Pl. Br. 26 (citing Martinez

v. Astrue, 422 Fed. App’x. 719, 724-725 (10th Cir. Apr. 26, 2011).

       Nonetheless, Plaintiff’s reliance on outdated case law is not the reason her claim

of error fails. Rather, Plaintiff has not demonstrated that the ALJ rejected some

limitations Dr. Wunderlich opined while adopting others. Consequently, she is merely

arguing that Dr. Wunderlich’s opinion should be viewed to require greater limitations

than assessed by the ALJ. As noted above, to succeed in that argument, Plaintiff must

demonstrate “that the evidence not only supports [a contrary] conclusion, but compels it.”

Elias-Zacarias, 502 U.S. at 481, n.1 (emphases in original). She has not done so here.

       As Plaintiff points out, and as relating to Plaintiff’s mental RFC, the ALJ found

the opinions of the state agency psychological consultants, Dr. Scher and Dr. Anthony,

                                              6
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 7 of 8




only somewhat persuasive because they “are not supported by recent evidence,” and

found Dr. Wunderlich’s opinion persuasive because it was “based on a review of recent

treatment records, and based on a comprehensive examination of the claimant.” (R. 20).

He noted that the evidence supports “a marked limitation in dealing with the general

public, and, as a result, the [ALJ’s] residual functional capacity assessment limits contact

with the general public.” Id. (citing Dr. Wunderlich’s reports, R. 697-710).

       As Plaintiff points out both Dr. Wunderlick and Dr. Anthoney opined that Plaintiff

has a moderate limitation in the ability to respond appropriately to changes in a work

setting—an adaptive limitation. (R. 125, 706). In her narrative explanation of Plaintiff’s

mental abilities, Dr. Anthoney explained her opinion that Plaintiff has “the ability to

sustain simple, repetitive, low social work.” (R. 126). Dr. Wunderlich also explained his

finding: He explained that Plaintiff’s depressive disorder and traumatic experiences

“have affected her capacity for adaptive emotional regulation. She does not appear

equipped to set adaptive goals for herself.” (R. 702). The ALJ found Plaintiff

       can understand, remember, and apply instructions to perform simple tasks.
       She can concentrate and maintain a consistent pace for 2 hours before and
       after break periods. She may tolerate occasional interaction with
       supervisors and coworkers. She must avoid interaction with the general
       public.

Id. at 17 (finding no. 4, bold omitted). In the circumstances, and based upon the record

evidence, this is a reasonable accommodation of Plaintiff’s moderate adaptive limitations

as opined and explained by Dr. Anthoney and Dr. Wunderlich, and Plaintiff has not

shown that the evidence compels finding greater limitations. And, because substantial

evidence (“such relevant evidence as a reasonable mind might accept as adequate to

                                             7
         Case 6:20-cv-01069-JWL Document 20 Filed 01/22/21 Page 8 of 8




support a conclusion”) supports the ALJ’s evaluation, the court may not reweigh the

evidence and substitute its evaluation for that of the Commissioner. Bowman, 511 F.3d

at 1272; Hackett, 395 F.3d at 1172; Bowling, 36 F.3d at 434.

       Plaintiff’s argument that the RFC should have included a specifically adaptive

limitation fails for two reasons. First, neither Dr. Anthoney nor Dr. Wonderlich

suggested additional specifically adaptive limitations. Second, and more importantly,

Plaintiff does not point to record evidence compelling additional specifically adaptive

limitations.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated January 22, 2021, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                             8
